Citation Nr: 0102797	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-19 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to an increased rating for residuals of a 
right elbow fracture with traumatic arthritis, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1953 to March 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May and October 1999 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office in 
Boise, Idaho (RO) which, respectively, denied service 
connection for a right knee disorder and which denied a 
rating in excess of 10 percent for residuals of a right elbow 
fracture with traumatic arthritis.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The evidence does not demonstrate a causal link between a 
right knee disorder and the veteran's period of active 
service.

3.  The veteran's service-connected residuals of a right 
elbow fracture with traumatic arthritis is manifested by 
limitation of right forearm motion of no greater than 17 
degrees of extension and no less than 130 degrees of flexion.


CONCLUSIONS OF LAW

1.  The veteran's right knee disorder was not incurred or 
aggravated by his period of active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991).

2.  Criteria for an evaluation in excess of 10 percent for 
residuals of a right elbow fracture with traumatic arthritis 
have not been met.  38 U.S.C.A. § 1155, 5107 (West 1991); 
38 C.F.R. §§  4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010-5003 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts entitlement to service connection for a 
right knee disorder residual to a right knee injury he claims 
to have sustained during service.  He also claims entitlement 
to a higher evaluation for service-connected residuals of a 
right elbow fracture with traumatic arthritis because the 
disorder is more disabling than contemplated by the current 
10 percent disability rating.

Service connection for a right knee disorder

The veteran asserts that he injured his knee as a result of 
an in-service accident during his Army service in Japan in 
1955.  However, the RO was unable to confirm the assertion 
because it was unable to obtain the veteran's service medical 
records (SMRs).  The RO made repeated unsuccessful attempts 
to locate the SMRs and to include them with the evidence in 
this case.  In June 1984 the National Personnel Records 
Center (NPRC) informed the RO that the veteran's medical 
records were not on file and suggested that the RO submit a 
Form 7284 to help guide reconstruction of the missing 
records.  Although the RO did so, in November 1984 NPRC 
responded that an additional search disclosed only that the 
records still could not be located.  In September 1988 the 
veteran's representative informed the RO of a recent 
discovery of Army hospital records and asked the RO to 
request a renewed search.  The RO complied, but in October 
1988 the NPRC again informed the RO that the missing records 
remained unavailable.  Therefore, the Board finds that the RO 
has expended all reasonable efforts to obtain records 
pertinent to the veteran's claim, that further search for the 
missing SMRs would be futile, and that the VA has no duty to 
continue to search for records that are apparently 
unavailable.  See Porter v. Brown, 5 Vet. App. 233, 237 
(1993); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Board also finds that VA has informed the veteran fully 
as to the evidence required to establish entitlement to the 
benefit he seeks.  The RO's May 1999 rating decision and July 
1999 statement of the case clearly inform the veteran of the 
need for him to provide confirmation of an in-service knee 
disorder or evidence of postservice continuity of 
symptomatology to establish entitlement to service 
connection.  No such evidence is associated with the claims 
file.  In consideration of the foregoing, the Board finds 
that the RO's diligent but unsuccessful search for the 
missing SMRs and its notifications to the veteran provided by 
the rating decision and statement of the case satisfy VA's 
duty to assist under newly enacted statutory provisions.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Therefore, the Board is constrained 
to consider this matter solely upon the evidence of record.

Procedurally, this appeal is developed fully and ready for 
Board adjudication.  The RO has verified the veteran's period 
of service; there is no issue as to the substantial 
completeness of the veteran's application for VA benefits; 
the veteran has undergone VA examination pursuant to the 
application; the RO has requested and associated with the 
claims file all available postservice medical records 
pertinent to this appeal; VA is unaware of other unrequested 
records pertinent to this appeal, and; the evidence is 
sufficient to permit the Board to proceed with appellate 
review.  Id.

A veteran is entitled to service connection for disability 
resulting from disease or injury incurred or aggravated in 
active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (2000).  Generally, service connection 
requires the following:  medical evidence of a current 
disability; medical, or in appropriate cases, lay evidence of 
an in-service disorder, and; medical evidence of a causal 
connection or nexus between the in-service and the current 
disorders.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection also is available under several other 
analyses.  If a chronic disorder is shown in service or 
during an applicable presumptive period, subsequent 
manifestations of the same disorder at a later time, however 
remote, may be service connected unless clearly attributable 
to an intercurrent cause.  38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where the condition in 
service or during an applicable presumptive period is not 
chronic or where a chronicity diagnosis is questionable.  Id.  
Service connection also is appropriate for a disorder 
diagnosed after discharge when evidence establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d).  
Under any of these analyses, when the evidence supports the 
claim or is in relative equipoise the veteran prevails.  
However, service connection is not appropriate where the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 58 (1990).

The record in this case shows that the veteran neither had 
nor claimed to have a chronic right knee disorder until years 
after his separation from service.  In response to service 
connection entitlement claims unrelated to the current issue, 
the veteran underwent VA orthopedic examination, including of 
his lower extremities, in November 1984.  The veteran stated 
that he had broken his right leg in 1964.  (Which is 
approximately eight years after service.)  Neither the 
veteran nor the examining physician reported a right knee 
disorder or other residuals of the broken leg during the 
November 1984 examination.  In April 1985 the veteran 
submitted copies of photographs of himself purported to have 
been taken during hospitalization in-service.  Several of the 
pictures show the veteran wearing a right leg cast or bandage 
extending from his right foot to his right hip.  In a written 
statement accompanying the photographs the veteran explained 
only that the pictures show in-service treatment of his right 
ankle.  Two lay statements from members of the veteran's 
family assert that after returning from service the veteran 
walked with limp attributed to an in-service right ankle 
injury.  The lay statements do not mention a right knee 
injury.  In March 1986 the veteran submitted additional 
evidence also pertaining to the unrelated claim.  This 
evidence included private medical records showing that in 
January 1965 the veteran was found to have a healed right 
femur fracture, including the knee.  Private X-rays confirmed 
the findings in August 1975.  The first medical evidence of a 
chronic right knee disorder appears in January 1988 VA 
treatment records which disclose bilateral degenerative joint 
disease of the knees.

The veteran did not claim entitlement to service connection 
for a right knee disorder until March 1998.  In support of 
the claim the veteran submitted copies of several of the same 
pictures discussed above.  In October 1998 the veteran 
provided a written statement explaining that the photographs 
show his in-service treatment of both a right ankle and a 
right knee disorder in April 1955.  The veteran also provided 
the RO with several lay statements from his family members 
apparently attributing the veteran's limp to an in-service 
right knee injury.  VA X-rays in March 1998 confirmed a 
healed right femoral fracture and right knee osteoarthritis.  
Medical evidence in this case includes reports of VA 
examinations in November 1984 and October 1999, VA treatment 
records from February 1984 to November 1999, private 
treatment records from January 1965 to June 1985.  None of 
these records includes evidence linking a current right knee 
disorder to the veteran's service.

Even assuming that the veteran incurred a right knee injury 
during service, there is no medical evidence either of 
continuity of postservice right knee symptomatology, or 
otherwise linking a right knee disorder to service.  The 
veteran informed the VA physician who examined him in 
November 1984 that he had broken his right leg in 1964 and 
that he had received treatment for the leg in 1964 and 1965.  
Private treatment records from January 1965 confirmed a well-
healed fracture deformity of the distal third of the right 
femur, including the knee.  The veteran did not report having 
had an in-service right knee injury and there is no medical 
evidence of right knee injury or symptomatology from the time 
he separated from service until the time he broke his leg 
eight years later.  Moreover, after the broken leg healed it 
apparently remained asymptomatic until a VA treatment record 
disclosed degenerative changes in January 1988.  Subsequent 
VA medical records confirm a current degenerative right knee 
disability, but do not attribute it to the veteran's service.  
Furthermore, in view of the evidence of record, the Board 
finds that further examination into the etiology of the 
veteran's current disability, in the absence of evidence of 
an injury in service, is not warranted.  Indeed, the evidence 
suggests at least a reasonable possibility that the etiology 
of the current right knee disorder was the right leg fracture 
years after service.  The Board also notes that it might have 
found the lay evidence offered by the veteran to have been 
more persuasive had he applied it more consistently.  For 
example, the veteran now asserts that photographs which he 
first used to demonstrate only a right ankle disorder also 
show a right knee disorder.  Similarly, lay witness 
statements like those which the veteran first used to 
demonstrate that only a right ankle disorder caused him to 
limp now appear to ascribe the same limp to a right knee 
disorder as well.

Beyond the veteran's own statements, there is no competent 
medical evidence linking his right knee disorder to active 
service.  However, because the veteran is a lay person with 
no medical training or expertise, his statements alone cannot 
constitute competent evidence of the required nexus.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993) (holding 
that lay persons are not competent to offer medical 
opinions).  Based upon the foregoing, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for a right knee 
disorder.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, (2000) (to be codified 
as amended at 38 U.S.C. § 5107).

Evaluation of a right elbow disorder

The veteran asserts entitlement to a higher evaluation for 
service-connected residuals of a right elbow fracture with 
traumatic arthritis because the disorder is more disabling 
than contemplated by the current 10 percent disability 
rating.  The veteran was service connected for residuals of a 
right elbow fracture with traumatic arthritis by an April 
1986 rating decision which also assigned a 10 percent 
disability rating pursuant to Diagnostic Codes (DCs) 5010-
5003.

The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes records of the veteran's private and VA 
treatment following service and reports of VA rating 
examinations.  The Board is not aware of any additional 
relevant evidence which is available in connection with this 
appeal.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule). See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  In 
addition, where entitlement to service connection has already 
been established, and an increase in a disability evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examinations upon which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity adhesions, defective innervation, or other 
pathology, and evidenced by visible behavior or the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  See 38 C.F.R. §§ 
4.40, 4.45 (2000).  Under DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995), the Board, in addition to applying the 
schedular criteria, may consider granting a higher evaluation 
in certain cases in which functional loss due to pain is 
demonstrated.

The Board addresses the unavailability of the veteran's SMRs 
at length in the first part of this decision.

The claims file contains substantial medical evidence 
pertaining to the veteran's right elbow disorder including VA 
and private medical evidence from January 1965 to November 
1999.  In August 1981 the veteran sought private treatment 
for right elbow discomfort that was diagnosed as degenerative 
arthritis.  Private examination in May and June 1984 included 
a diagnosis for stable degenerative right elbow 
osteoarthritis with a range of motion from 0 degrees to 110 
degrees and intact pronation and supination.  The examining 
physician also identified "Ankylosis: 15 degrees."  VA 
examination in November 1984 disclosed range of motion from 
10 degrees to normal flexion, normal supination and 
pronation, and evidence of right elbow degenerative joint 
disease.  The diagnosis was probable previous fracture with 
loss of 10 degrees of right elbow motion.  VA examination in 
January 1988 included a diagnosis for right elbow 
degenerative joint disease with good strength and range of 
motion.  VA treatment records from March 1998 note the 
veteran's report of right elbow pain.

More recent medical evidence presents a current picture of 
the veteran's right elbow symptomatology.  The veteran 
informed the VA physician who examined him in October 1999 
that he was unable to fully extend his right elbow, which 
caused pain at night and required him to prop his right arm 
on a pillow.  He also complained of pain upon undertaking 
certain movements including driving, sweeping, hammering, 
carrying objects, combing his hair and upon rotational 
movements.  The veteran described the severity of the pain as 
a "3" on a 10 point scale with occasional swelling but no 
heat or redness.  The pain was relieved by taking ibuprofen 
about twice a month.  Findings included minimal crepitus upon 
rotation, full motor strength and a range of motion from 17 
degrees to 130 degrees with pain at the limits of motion 
against resistance.  Contemporaneous X-rays disclosed 
probable posttraumatic deformity with some degenerative 
changes and absence of acute fracture, dislocation or 
effusion.  The diagnosis was history of right elbow fracture 
now with ankylosis and traumatic arthritis.  VA medical 
records from August 1999 indicate that the veteran is right 
handed.

The RO has evaluated the veteran's residuals of a right elbow 
disorder as 10 percent disabling under 38 C.F.R. § 4.71a, DCs 
5010-5003 (2000).  Under 38 C.F.R. § 4.71a, DC 5010, 
pertaining to arthritis due to trauma, this disorder must be 
established by X-ray examination and rated as for 
degenerative arthritis.  Under 38 C.F.R. § 4.71a, DC 5003, 
pertaining to degenerative arthritis (hypertrophic or 
osteoarthritis), this disorder must be established by X-ray 
examination and rated under the DC appropriate for limitation 
of motion of the affected joints.  If limitation of motion of 
the affected joints is noncompensable, a 10 percent rating is 
warranted for each major joint or group of minor joints to be 
combined, not added under this DC.  Limitation of motion 
shall be confirmed by objective findings including swelling, 
muscle spasm, painful motion and the like.  In the absence of 
limitation of motion, a 20 percent disability rating is 
warranted for arthritis with X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups 
with occasional incapacitating exacerbations; a 10 percent 
disability rating is warranted for X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  These ratings are not to be combined with 
ratings pertaining to limitation of motion.

Under 38 C.F.R. § 4.71a, DC 5206, pertaining to limitation of 
forearm flexion, flexion limited to 45 degrees warrants a 50 
percent disability rating for a major arm and 40 percent 
disability rating for a minor arm; flexion limited to 55 
degrees is warrants a 40 percent disability rating for a 
major arm and 30 percent disability rating for a minor arm; 
flexion limited to 70 degrees is warrants a 30 percent 
disability rating for a major arm and 20 percent disability 
rating for a minor arm; flexion limited to 90 degrees is 
warrants a 20 percent disability rating for both major and 
minor arms; flexion limited to 100 degrees is warrants a 10 
percent disability rating for both major and minor arms, and; 
flexion limited to 110 degrees is warrants a noncompensable 
disability rating for both major and minor arms.  

Under 38 C.F.R. § 4.71a, DC 5207, pertaining to limitation of 
forearm extension, extension limited to 110 degrees warrants 
a 50 percent disability rating for a major arm and 40 percent 
disability rating for a minor arm; extension limited to 100 
degrees is warrants a 40 percent disability rating for a 
major arm and 30 percent disability rating for a minor arm; 
extension limited to 90 degrees is warrants a 30 percent 
disability rating for a major arm and 20 percent disability 
rating for a minor arm; extension flexion limited to 75 
degrees is warrants a 20 percent disability rating for both 
major and minor arms; extension limited to 60 degrees is 
warrants a 10 percent disability rating for both major and 
minor arms, and; extension limited to 45 degrees is warrants 
a 10 percent disability rating for both major and minor arms.

Under 38 C.F.R. § 4.71a, DC 5208, a 20 percent rating is 
warranted when forearm flexion is limited to 100 degrees and 
forearm extension is limited to 45 degrees.

In this case, considering the provisions of 38 C.F.R. § 
4.71a, DCs 5010-5003, 5206, 5207 and 5208 with the clinical 
evidence summarized above, the Board concludes that the 
criteria for a rating higher than 10 percent are not met.  
Arthritis due to trauma and degenerative arthritis are rated 
as for limitation of motion under the code provision 
applicable to the affected joint, in this case DCs 5206, 5207 
and 5208, pertaining to limitation of forearm extension and 
flexion.  See 38 C.F.R. § 4.71a, DC 5010-5003.  Therefore, 
evaluation of the veteran's right elbow disability depends 
upon the extent to which the evidence shows limitation of 
motion.  VA rating criteria provide that normal elbow range 
of elbow motion is from 0 degrees of forearm extension to 145 
degrees of forearm flexion.  38 C.F.R. § 4.71a, Plate I.  The 
medical evidence in this case shows that the limitation of 
the veteran's right forearm motion currently is no greater 
than 17 degrees of extension and no less than 130 degrees of 
flexion.  Neither of these findings support a compensable 
level of disability under DCs 5206, 5207 or 5208.  As noted 
above, extension limitation to either 60 degrees or 45 
degrees warrants a 10 percent rating and a 20 percent rating 
is assigned when extension of the major arm is limited to 75 
degrees.  The veteran's right elbow disability supports a 10 
percent rating because that is the minimum rating required 
for degenerative arthritis due to trauma with limitation of 
motion.  See DCs 5010-5003.

The Board recognizes that functional limitations due to pain 
must be accounted for in evaluating disabilities on the basis 
of limitation of motion and has considered the veteran's 
complaints and the examiners findings.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The Board has concluded that pain 
was considered in evaluating veteran's limitation of 
movement, and because pain is an element of the 10 percent 
rating under the arthritis provision, the Board finds that 
the veteran is not entitled to an increased rating as a 
result of confirmed right elbow pain.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59, and DeLuca v. Brown, 8 Vet. App. at 206-207.  
Moreover, while the veteran may have limited motion due to 
pain, the Board concludes that the veteran's elbow disability 
more nearly approximates the criteria for the currently 
assigned 10 percent evaluation and he is not entitled to a 
higher evaluation on the basis of the objective evidence of 
record.  In summary, the Board finds that the current level 
of functional impairment is appropriately reflected by the 
current 10 percent evaluation. 38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, DCs 5010-5003.

The Board also has considered applying other diagnostic codes 
to the veteran's disability.  However, because the claims 
file contains no evidence that the veteran has been diagnosed 
with prescribed levels of unfavorable, intermediate or 
favorable ankylosis, DC 5205 is not for application in this 
case.  Because the claims file contains no evidence that the 
veteran has been diagnosed with flail joint impairment, DC 
5209 is not for application in this case.  Because the claims 
file contains no evidence that the veteran has been diagnosed 
with radius and ulna nonunion or impairment, DC 5210, 5211 or 
5212 is not for application in this case.  Because the claims 
file contains no evidence that the veteran has been diagnosed 
with impaired supination or pronation, DC 5213 is not for 
application in this case.  See 38 C.F.R. § 4.71a, DCs 5205, 
5209-13.

The Board has also considered whether the veteran is entitled 
to an extraschedular evaluation in this matter.  The Board 
notes that 38 C.F.R. § 4.1 (2000) entitled "Essentials of 
evaluative rating," provides in pertinent part that,

[t]he percentage ratings represent as far 
as can practicably be determined the 
average practicably be determined the 
average impairment in earning capacity 
resulting from such diseases and injuries 
and their residual conditions in civil 
occupations.  Generally, the degrees of 
disability specified are considered 
adequate to compensate for considerable 
loss of working time from exacerbation or 
illnesses proportionate to the severity 
of the several grades of disability.

This provision indicates that the schedular criteria are 
specifically meant to compensate veterans for considerable 
loss of working time.  The veteran has not submitted evidence 
from employers or from a physician indicating that he has 
lost an inordinate amount of time from work as a result of 
his service connected elbow disability or that it markedly 
affects his ability to perform job duties.  Therefore, the 
Board concludes that the evidence does not suggest that the 
veteran's disability produces such an exceptional or unusual 
disability picture as to render impractical the applicability 
of the regular schedular standard, thereby warranting the 
assignment of an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1) (2000).  See Bagwell v. Brown, 9 Vet. App. 157 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for entitlement to an 
evaluation in excess of 10 percent.  In determining whether a 
claimed benefit is warranted, VA must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert 
v.Derwinski, 1 Vet. App. 49 (1990).  In this case the Board 
finds that the preponderance of the evidence is against the 
veteran's claim.  The veteran may always advance a new claim 
for an increased evaluation should the severity of his elbow 
disability increase in the future.


ORDER

Service connection for a right knee disorder is denied.

A rating in excess of 10 percent for residuals of a right 
elbow fracture with traumatic arthritis is denied.



		
	STEVEN L. COHN
	Member. Board of Veterans' Appeals


 



